Citation Nr: 0842200	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for a cardiovascular 
disorder secondary to service-connected PTSD. 

3.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision, by the Washington, D.C. Regional Office (RO), 
which, in part, denied entitlement to service connection for 
hypertension, cardiovascular disorder, and erectile 
dysfunction all claimed as secondary to service-connected 
PTSD.  He perfected a timely appeal to that decision.  

In July, 2007, the veteran appeared at the RO in Montgomery, 
Alabama and testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
DC.  The veteran accepted this hearing in lieu of an in-
person hearing.  A transcript of the videoconference hearing 
is of record.  

In September 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  The 
case was before the Board in September 2007, at which time it 
was remanded to the RO for further development.  
Significantly, the RO was asked to schedule the veteran for a 
cardiovascular examination for the purpose of ascertaining 
whether "it is at least as likely as not that the veteran's 
hypertension and cardiac arrhythmia were causally related to, 
or aggravated by, his service-connected PTSD."  It was 
requested that the examiner specifically opine as to whether 
the arrhythmia is the result of a congenital defect.  In 
addition, the examiner was asked to specifically opine as to 
whether "it is at least as likely as not that the veteran's 
PTSD caused or aggravated the veteran's hypertension or 
cardiac arrhythmia."  

The September 2007 Board remand also asked the RO to schedule 
the veteran for a genitourinary examination for the purpose 
of ascertaining whether "it is at least as likely as not 
that the veteran's erectile dysfunction is related to his 
service-connected PTSD."  The examiner was asked to 
specifically opine as to whether "it is at least as likely 
as not that the veteran's PTSD caused or aggravates his 
erectile dysfunction."  

Pursuant to the Board's remand, the veteran was afforded VA 
genitourinary and cardiovascular examinations in November 
2007.  The VA examiner noted that the claims file was 
reviewed prior to and after the examination.  Following an 
examination, the examiner stated that "with no chronicity of 
care, to opine that PTSD is a direct and proximate cause of 
cardiac arrythymia and hypertension would lead one to mere 
speculation."  The examiner also stated that "in regards to 
new-onset atrial fibrillation of less than one day duration 
that was terminated without recurrence, it would be mere 
speculation to opine that PTSD is the direct and proximate 
cause of his cardiac arrythymia especially after having 
normal cardiac catheterization."  With respect to the 
erectile dysfunction, the examiner noted that the veteran's 
report of erectile dysfunction dating back to 1969 without 
documentation of chronicity of this problem.  Considering 
that, and considering that he fathered 2 children in the 
1970's, and given that the claims file shows treatment for 
(ED) beginning around 1992, and his initial treatment for 
PTSD in 2002, it is, therefore, "as less likely than not 
PTSD is the cause of his erectile dysfunction."  

It is acknowledged that the November 2007 VA examination 
contained opinions regarding the hypertension, cardiovascular 
disease, and erectile dysfunction claims.  However, while the 
VA examiner concluded that those disorders were not caused by 
PTSD, he did not address the issue of whether they may have 
been aggravated by PTSD.  As a finding of aggravation would 
enable a grant of service connection, such an opinion should 
be obtained.  Moreover, the examiner did not provide an 
opinion as to whether the arrhythmia is the result of a 
congenital defect.  In sum, the questions posed by the 
Board's November 2007 remand were not fully addressed.  

The U.S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the Board has determined that 
it cannot properly adjudicate the veteran's claims of 
entitlement to service connection for hypertension, 
cardiovascular disorder, and erectile dysfunction all claimed 
as secondary to his service-connected PTSD.  See 38 U.S.C.A. 
§ 5103A.  The Board finds that a new VA opinion is necessary 
in order to fully comply with the November 2007 remand 
instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board 
must, regrettably, once again REMAND this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.  Arrange for a VA examiner to review 
the claims file and identify all current 
diagnoses that pertain to the veteran's 
hypertension, cardiac arrhythmia, and 
erectile dysfunction.  Then, for each 
diagnosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such diagnosis is 
causally related to the veteran's 
service-connected PTSD.  The examiner 
should specifically opine as to the 
etiology of the veteran's cardiac 
arrhythmia.  For example, the examiner 
should state whether the arrhythmia is 
the result of a congenital defect.  The 
examiner should specifically opine as to 
whether it is at least as likely as not 
that the veteran's hypertension and/or 
cardiac arrhythmia was aggravated 
(underwent a permanent worsening) by his 
PTSD.  With respect to the erectile 
dysfunction, the examiner should 
specifically opine as to whether it is at 
least as likely as not that the veteran's 
PTSD aggravates the veteran's erectile 
dysfunction.  If the examiner finds that 
the PTSD aggravates the erectile 
dysfunction, the examiner should state 
the manner in which and to what extent 
the erectile dysfunction is aggravated by 
the PTSD.  In this regard, the examiner 
should take into consideration the 
veteran's assertion that his PTSD 
symptoms first manifested many years 
prior to his formal diagnosis of PTSD.  
The examiner must provide a complete 
rationale for any opinion provided.  

2.  Thereafter, consider the issues on 
appeal in light of all information or 
evidence received.  If any action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




